                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


LARRY McCLOUD,                                  )
                                                )
       Plaintiff,                               )   Case No. 3:18-cv-486
                                                )
v.                                              )   Judge Curtis L. Collier
                                                )   Magistrate Judge Debra C. Poplin
SAVE-A-LOT KNOXVILLE, LLC, et al.,              )
                                                )
       Defendants.                              )

                                   MEMORANDUM

       Before the Court is a motion to dismiss by Defendants Moran Foods, LLC and Save-a-lot,

LTD. (Doc. 20.) On March 26, 2019, the Court granted a motion by Defendants Newcorp, LLC,

and Save-a-lot Knoxville, LLC to join in the motion to dismiss. (Doc. 27.) Plaintiff Larry

McCloud has responded in opposition to the motion to dismiss (Doc. 30), and Defendants Moran

Foods, LLC, Save-a-lot, LTD., Newcorp, LLC, and Save-a-lot, Knoxville, LLC (“Defendants”1)

have replied (Doc. 33). Also before the Court is a motion by Plaintiff for oral argument on the

motion to dismiss, as well as an amended motion for oral argument on the motion to dismiss.

(Docs. 34, 35.) Defendants have responded in opposition to Plaintiff’s motions for oral argument.

(Doc. 36.)

       Upon review of the submissions of the parties, the docketed record, and applicable law, the

Court finds that a hearing is not necessary to resolve the issues before it. The Court will DENY

Plaintiff’s motion for oral argument (Docs. 34, 35). For the following reasons, the Court will




       1
        Plaintiff has also named as Defendants to this action Does 1 through 10, inclusive. The
Doe Defendants have not been served with process and are not included in the Court’s reference
to Defendants in this memorandum.
GRANT Defendants’ motion to dismiss (Doc. 20) and will DISMISS this action WITHOUT

PREJUDICE for lack of jurisdiction.


I.     BACKGROUND

        On November 15, 2018, Plaintiff filed this case as a putative class action, alleging in a one-

count complaint that Defendants violated the Fair and Accurate Credit Transactions Act

(“FACTA”), 15 U.S.C. § 1681, et seq. (Doc. 1.) Plaintiff states that Defendants transgressed a

portion of FACTA which prohibits printing more than the last five digits of a consumer’s credit or

debit card number on any transactional receipt. Plaintiff alleges that Defendants printed at least

the first six and the last four digits of the credit or debit card number on receipts given to Plaintiff

and putative class members. Plaintiff has attached a redacted receipt to his response brief showing

that he made a purchase at a Save-A-Lot store in Knoxville, Tennessee for a total of $23.53 in

goods on April 6, 2018. (Doc. 30-2.) Plaintiff seeks statutory damages, punitive damages, costs,

and attorney’s fees, all of which are made available by FACTA. See 15 U.S.C. § 1681n.

        On March 12, 2019, Defendants moved to dismiss Plaintiff’s complaint under Federal Rule

of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction, or alternatively, under Rule

12(b)(6) for failure to state a claim. (Doc. 20.)


II.    STANDARD OF REVIEW

        When a defendant moves to dismiss for a lack of subject-matter jurisdiction under Rule

12(b)(1), the plaintiff has the burden of proving jurisdiction. Davis v. United States, 499 F.3d 590,

593-94 (6th Cir. 2007). A Rule 12(b)(1) motion may present either a facial attack, which questions

the sufficiency of the pleadings, or a factual attack, which challenges the factual existence of

subject-matter jurisdiction. United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994).



                                                    2
       Defendants do not specify here, but appear to generally make a facial attack on the

sufficiency of Plaintiff’s pleadings. While Defendants make some factual arguments,2 they do not

attach any extrinsic evidence to their motion to dismiss in support of those points. In addition,

Plaintiff characterizes Defendants’ motion as presenting a facial attack in his response brief (Doc.

30 at 5)—a claim which Defendants do not address or dispute in their reply brief. The Court will

thus review the motion as presenting a facial attack.

       “When reviewing a facial attack, a district court takes the allegations in the complaint as

true,” though conclusory allegations and legal conclusions will not prevent dismissal. Gentek

Bldg. Prods. v. Sherwin-Williams Claims, 491 F.3d 320, 330 (6th Cir. 2007); O’Bryan v. Holy See,

556 F.3d 361, 376 (6th Cir. 2009).3


III.   ANALYSIS

       In support of their motion to dismiss, Defendants argue that Plaintiff has not suffered an

injury in fact, that Plaintiff does not fall within the zone of interests of FACTA,4 and that Plaintiff

has not alleged a willful violation of FACTA. (Doc. 20-1.) Defendants also argue that Plaintiff

should be ordered to provide a more definite statement under Rule 12(e), should the Court not

dismiss Plaintiff’s case on jurisdictional grounds or for failure to state a claim. (Id.) The Court,


       2
          For instance, Defendants argue that evidence suggests that any disclosure of the first six
digits of a consumer’s credit or debit card merely identifies the consumer’s card issuer and does
not give any more personal information than Congress has otherwise permitted to be printed on
receipts. (Doc. 20-1 at 7-8.)
       3
        The Court does not provide the standard of review under Rule 12(b)(6) because it
concludes it does not have jurisdiction to hear this action under Rule 12(b)(1).
       4
         Though Defendants make arguments regarding FACTA’s zone of interests in the context
of Rule 12(b)(6), the Supreme Court has suggested that the zone of interests test is a component
of standing. See, e.g., Bank of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1302-03 (2017).
Because of this, the Court notes that Defendants’ zone of interests argument would better align
with their jurisdictional arguments under Rule 12(b)(1).
                                                  3
however, agrees with Defendants that it does not have jurisdiction: Plaintiff has not suffered an

injury in fact.

        The Court first provides some background information regarding FACTA before turning

to a discussion of the legal standard for alleging an injury in fact in the context of consumer

protection statutes like FACTA, as well as an analysis of Plaintiff’s alleged injuries as compared

to that legal standard.

                  1.      FACTA

        Title Fifteen, United States Code Section 1681c(g) is entitled “Truncation of credit card

and debit card numbers,” and states,

        (1) In general
           Except as otherwise provided in this subsection, no person that accepts credit
           cards or debit cards for the transaction of business shall print more than the last
           5 digits of the card number or the expiration date upon any receipt provided to
           the cardholder at the point of the sale or transaction.
        (2) Limitation
           This subsection shall apply only to receipts that are electronically printed, and
           shall not apply to transactions in which the sole means of recording a credit
           card or debit card account number is by handwriting or by an imprint or copy
           of the card.
        (3) Effective date
        This subsection shall become effective—
           (A) 3 years after December 4, 2003, with respect to any cash register or other
           machine or device that electronically prints receipts for credit card or debit card
           transactions that is in use before January 1, 2005; and
           (B) 1 year after December 4, 2003, with respect to any cash register or other
           machine or device that electronically prints receipts for credit card or debit card
           transactions that is first put into use on or after January 1, 2005.

15 U.S.C. § 1681c(g). Congress enacted this provision of FACTA as an amendment to the Fair

Credit Reporting Act (the “FCRA”) in a 2003 effort to prevent identity theft. Kamal, 918 F.3d at

106. The provision was “included . . . to limit the number of opportunities for identity thieves to

‘pick off’ key card account information.” Id. (quoting S. Rep. No. 108-166, at 13 (2003)).
                                                  4
        In May of 2007, the Federal Trade Commission (“FTC”) issued a notice reminding

businesses that the law had gone into effect, and that under it, businesses “may include no more

than the last five digits of the card number, and [that they] must delete the card’s expiration date.”

Slip Showing? Federal Law Requires All Businesses to Truncate Credit Card Information on

Receipts, Federal Trade Commission (May 2007), https://www.ftc.gov/tips-advice/business-

center/guidance/slip-showing-federal-law-requires-all-businesses-truncate.        The FTC stated,

“[f]or example, a receipt that truncates the credit card number and deletes the expiration date could

look like this:

        ACCT: ***********12345

        EXP: ****[.]”

Id. The FTC stated it was important for businesses to comply with the law in order to prevent

“fraudsters and identity thieves,” but also because “[n]oncompliance could open a company up to

an FTC law enforcement action, including civil penalties and injunctive relief.” Id. The FTC also

noted that, “the law allows consumers to sue businesses that don’t comply and to collect damages

and attorney’s fees.” Id.

        The parties dispute the significance of a development regarding FACTA which took place

around that same time. By 2007, FACTA was resulting in a consequence Congress had not

anticipated—“hundreds of lawsuits were filed” which Congress saw as “abusive” and which did

“not protect consumers but only result in increased cost to business and potentially increased prices

to consumers.” Credit and Debit Card Receipt Clarification Act of 2007, Pub. L. No. 110-241,

122 Stat. 1565 (June 3, 2008). In particular, Congress was concerned with lawsuits which alleged

that businesses had failed to remove the expiration date of a consumer’s card on their receipt,

“even where the account number was properly truncated.” Id. § (a)(4). Congress found that “none



                                                  5
of [those] lawsuits contained an allegation of harm to any consumer’s identity,” id. § (a)(5), and

that “the continued appealing and filing of [those] lawsuits represent[ed] a significant burden on

the hundreds of companies that ha[d] been sued and could well raise prices to consumers without

corresponding consumer protection benefit[,]” id. § (a)(7). Accordingly, Congress amended the

enforcement provision of the FCRA in the Credit and Debit Card Receipt Clarification Act of 2007

(the “Clarification Act”), Pub. L. No. 110-241, 122 Stat. 1565 (June 3, 2008). Under the

Clarification Act, any person who printed an expiration date on a receipt between December 4,

2004 and the date of the enactment of the clarification, but otherwise complied with Section

605(g), would not be in “willful noncompliance” with the Section, and could not be found in

violation of the FCRA. See 15 U.S.C. § 1681n(d). The amendment, in effect, provided a safe

harbor for businesses which had improperly printed receipts with consumers’ card expiration dates,

but which did properly truncate consumers’ card digits. See id.

               2.      Injury in Fact in the Context of Consumer Protection Statutes

       As the number and breath of federal laws like FACTA have grown, federal courts have had

occasion to consider whether a defendant’s alleged violation of those statutes can confer an injury

in fact onto a plaintiff, and by consequence, have the potential to confer adequate standing. See

Macy v. GC Services Ltd. P’ship, 897 F.3d 747, 753-56 (6th Cir. 2018).

       At their core, arguments about the doctrine of standing concern the power a federal court

has under the United States Constitution. Under the Constitution, federal courts are endowed with

“[t]he judicial Power of the United States.” U.S. Const. Art. III, § 1. The judicial power of the

United States extends only to “Cases” and “Controversies.” Id. § 2. Standing is rooted in the

interpretation of what constitutes a “case” or “controversy,” and which serves to properly limit the

category of litigants empowered to maintain a lawsuit in federal court. Spokeo, Inc. v. Robins, 136



                                                 6
S. Ct. 1540, 1547 (2016).     A litigant must have “‘such a personal stake in the outcome of the

controversy’ as to warrant his invocation of federal-court jurisdiction and to justify exercise of the

court’s remedial powers on his behalf.” Warth v. Seldin, 422 U.S. 490, 498-99 (1975) (quoting

Baker v. Carr, 369 U.S. 186, 204 (1962)).

       The “irreducible constitutional minimum of standing contains three elements”: (1) injury

in fact, (2) causation, and (3) redressability. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992). The injury in fact requirement mandates that a plaintiff must have suffered an invasion of

a legally protected interest which is (a) concrete and particularized and (b) actual or imminent and

not conjectural or hypothetical. Id. First, a plaintiff must show that he suffered a concrete injury—

a de facto injury which “actually” exists. Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576, 581-

82 (6th Cir. 2016) (quoting Spokeo, 136 S. Ct. at 1548).           Second, “[f]or an injury to be

particularized, ‘it must affect the plaintiff in a personal and individual way.’” Id.; see also Valley

Forge Christian Coll. v. Am. United for Separation of Church & State, Inc., 454 U.S. 464, 472

(1982) (observing plaintiff must have personally suffered some actual or threatened injury). When

a case is at the pleading phase, a plaintiff must clearly allege facts which demonstrate an injury in

fact. Spokeo, 136 S. Ct. at 1547.

       In the foremost recent Supreme Court case on the issue of standing in the context of a

statutory violation, Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), the Court considered whether

a consumer had standing by alleging that a website operator had published inaccurate information

about him in violation of the Fair Credit Reporting Act (“FCRA”). Macy, 897 F.3d at 753-56.

Because the Supreme Court remanded Spokeo without deciding whether the consumer had

adequately alleged an injury in fact on the facts of the case, interpretations of the decision have

diverged. Id. at 754.



                                                  7
       On the one hand, the Court made it clear that “a plaintiff must allege that the procedural

statutory violation caused the plaintiff to suffer some harm that ‘actually exist[s]’; there must be

an injury that is ‘real’ and not ‘abstract’ or merely ‘procedural.’” Id. at 753 (quoting Spokeo, 136

S. Ct. at 1548-49) (alteration in original). For example, the Supreme Court stated that even if a

website operator violated the FCRA by reporting someone’s zip code incorrectly, it would be

“difficult to imagine how the dissemination of an incorrect zip code, without more, could work

any concrete harm.” Spokeo, 136 S. Ct. at 1550. Through this observation, the Court recognized

that the injury in fact requirement is a constitutional doctrine, and that “Congress cannot erase

Article III’s standing requirements by statutorily granting the right to sue a plaintiff who would

not otherwise have standing.” Id. (quoting Raines v. Byrd, 521 U.S. 811, 820 n.3 (1997)). “[T]here

is no such thing as an ‘anything-hurts-so-long-as-Congress-says-it-hurts theory of Article III

injury.’” Huff v. TeleCheck Servs., Inc., — F.3d —, No. 18-5438, 2019 WL 1967707, at *3 (6th

Cir. May 3, 2019) (quoting Hagy v. Demers & Adams, 882 F.3d 616, 622 (6th Cir. 2018)).

       On the other hand, however, the Court also recognized that the “violation of a procedural

right granted by a statute can be sufficient in some circumstances to constitute injury in fact.”

Spokeo, 136 S. Ct. at 1549. Those harms, at times, can constitute an injury in fact because

“Congress is well positioned to identify intangible harms that meet minimum Article III

requirements,” and because Congressional “judgment is instructive and important.” Id. Indeed,

the Court observed that, in a limited respect, “Congress may ‘elevate to the status of legally

cognizable injuries concrete, de facto injuries that were previously inadequate in law.’” Id.

(quoting Lujan, 504 U.S. at 578). The Court has also instructed that it is important to consider

“whether an alleged intangible harm has a close relationship to a harm that has traditionally been

regarded as providing a basis for a lawsuit in English or American courts,” because the doctrine



                                                 8
of standing is “grounded in historical practice.” Id. Because of all of these observations, it is not

accurate to state that a plaintiff has suffered an injury in fact only where he or she alleges an injury

beyond the violation of a statute passed by Congress. Macy, 897 F.3d at 754.

          In Macy v. GC Services Limited Partnership, the United States Court of Appeals for the

Sixth Circuit recently explained those “circumstances” where the violation of a right granted by a

statute can itself confer an injury in fact. 897 F.3d 747, 754 (6th Cir. 2018). Those instances occur

when (1) the statutory provision at issue was established to protect a concrete interest (as opposed

to a purely procedural right); and (2) where the specific procedural violations alleged have

presented a “material” risk of harm to such interests. Id. at 755. In summarizing, the appeals court

stated,

          Spokeo categorized statutory violations as falling into two broad categories:
          (1) where the violation of a procedural right granted by statute is sufficient in and
          of itself to constitute concrete injury in fact because Congress conferred the
          procedural right to protect a plaintiff’s concrete interests and the procedural
          violation presents a material risk of real harm to that concrete interest; and
          (2) where there is a “bare” procedural violation that does not meet this standard, in
          which case a plaintiff must allege “additional harm beyond the one Congress has
          identified.”

Id. at 756 (quoting Spokeo, 136 S. Ct. at 1549).

          In line with this observation, when a plaintiff alleges that a statute has been broken, but

makes no legitimate allegation concerning further harm he or she has suffered, the district court

must ask two questions, all while focusing on the statutory provision at issue: first, did Congress

confer this procedural right (which has since been allegedly violated) to protect the plaintiff’s

concrete interests? And, second, did the procedural violation itself present a material risk of real

harm to that interest? If the answer to both questions is yes, then the plaintiff has alleged an injury

in fact. If the answer to either question is no, then the plaintiff must allege some additional harm

beyond the procedural violation to show he or she has suffered an injury in fact.

                                                   9
        In regard to the second question, there must at least be a “material” risk of real harm when

a statutory violation is at issue. Macy, 897 F.3d at 756. While Congress has “power to define

injuries and articulate chains of causation that will give rise to a case or controversy where none

existed before,” Spokeo, 136 S. Ct. at 1549 (quoting Lujan, 504 U.S. at 580 (Kennedy, J.,

concurring) (internal quotation mark omitted)), the Supreme Court has also observed that, absent

a statutory right of action, a threatened harm must be “certainly impending,” or based on a

“substantial risk” of harm to amount to an injury in fact, Clapper v. Amnesty Int’l USA, 568 U.S.

398, 409 (2013). See Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 113 n.4 (3d Cir. 2019). The

material risk of harm standard strikes a balance between these two observations when an alleged

statutory violation is at issue. See id.

                3.      Plaintiff’s Alleged Injuries

        The parties dispute whether Plaintiff has alleged an injury in fact. Plaintiff’s complaint

and responsive brief state that Defendants injured Plaintiff, as well as those similarly situated, in

two primary ways. (See Docs. 1, 30.) First, Defendants allegedly violated FACTA by printing at

least the first six digits and the last four digits of the card number on receipts given to Plaintiff, as

well as to purported class members. (Id. ¶ 4.) Plaintiff’s complaint argues that this is not a “trifling

matter” because the violation exposed Plaintiff and class members to “at least an increased and

material risk of identity theft and credit card and or debit card fraud.” (Id. ¶¶ 5, 9.) Plaintiff

supports this argument by referencing Congress’s reasons for protecting credit card numbers, as

well as through information from computer scientists about hacking. (Id. ¶¶ 11-12.) Second,

Plaintiff alleges that purported class members and himself were burdened with an “additional

inconvenience” of taking “steps to ensure the safety of his or her identity” because “he or she may




                                                   10
not simply crumple the receipt and throw it into a nearby trash can, but must review it to assess

what was printed, hold on to it, and perhaps shred it or cut it up later.” (Id. ¶ 16.)

       Notably, the majority of Plaintiff’s complaint does not focus on Plaintiff at all. (See Doc.

1.) Rather, Plaintiff’s allegations focus on the intent of Congress in passing FACTA, the ability

of hackers to use credit card information to engage in cyberattacks, and the complex problem of

identity theft. (Id.) Plaintiff does not allege, however, that his own receipt was lost or stolen, or

that he has been a victim of identity theft or credit card fraud. (Id.) Indeed, Plaintiff does not even

allege that someone else has viewed the partially redacted card digits on his receipt. (Id.) It is also

notable that Plaintiff brings no claims sounding in state law, but only alleges one count of the

violation of FACTA. Because Plaintiff has not alleged he suffered any actual injury “in the flesh-

and-blood or dollars-and-cents sense of the term,” nor has he alleged that it was “certainly

impending” that his identity would be stolen, the Court begins by assessing whether Plaintiff’s

allegation of a FACTA violation created a “procedural or intangible injury.” See Huff, 2019 WL

1967707, at *3.

                       a.      FACTA Violation

       Presented with allegations regarding a statutory violation of FACTA, the Court must assess

whether “the violation of a procedural right granted by [FACTA] is sufficient in and of itself to

constitute concrete injury in fact because Congress conferred the procedural right to protect a

plaintiff’s concrete interests and the procedural violation presents a material risk of real harm to

that concrete interest.” Macy, 897 F.3d at 756 (quoting Spokeo, 136 S. Ct. at 1549). The Court

finds, first, that Congress conferred the rights contained in FACTA to protect Plaintiff’s concrete

interests in being free from identity theft, but, second, that Plaintiff has not sufficiently alleged a

material risk of real harm to his concrete interests in his complaint.



                                                  11
                               1.      Plaintiff’s Concrete Interests

        It is relatively undisputed that the FACTA provision requiring the truncation of a

consumer’s credit card number “was part of Congress’s effort to prevent the concrete harm of

identity theft.” Kamal, 918 F.3d at 115 (citing Bassett v. ABM Parking Servs., 883 F.3d 776, 782-

83 (9th Cir. 2018) (FACTA’s truncation provision seeks to reduce the risk of identity theft)); see

also Katz v. Donna Karan Co., 872 F.3d 114, 116 (2d Cir. 2017) (same); Meyers v. Nicolet Rest.

of De Pere, LLC, 843 F.3d 724, 725 (7th Cir. 2016), cert. denied, 137 S. Ct. 2267 (2017) (same));

Muransky v. Godiva Chocolatier, Inc., 922 F.3d 1175, 1188 (11th Cir. 2019) (“We think it beyond

debate that a consumer has a concrete interest in preventing his identity from actually being

stolen”). When plaintiffs allege that “their data has already been stolen and is now in the hands of

ill-intentioned criminals,” the Sixth Circuit has recognized that their allegations “are sufficient to

establish a cognizable Article III injury at the pleading stage of the litigation.” Galaria v.

Nationwide Mut. Ins. Co., 663 F. App’x 384, 388 (6th Cir. 2016). Thus, the Court agrees with

those courts which have observed that prevention of identity theft is a “concrete” interest, and that

the FACTA provision requiring card number truncation is aimed at protecting it.

        The Court notes that the parties dispute the import of the Clarification Act in revealing

Congress’s aims. The Court finds, however, that the Clarification Act only illuminated that the

inclusion of an expiration date on a receipt was a mere procedural violation of FACTA, while the

truncation of card numbers could potentially play a larger role in protecting a consumer’s concrete

interests.

        In the Clarification Act, Congress observed that, “[e]xperts in the field agree that proper

truncation of the card number, by itself as required by the amendment made by the [FACTA],

regardless of the inclusion of the expiration date, prevents a potential fraudster from perpetrating



                                                 12
identity theft or credit card fraud.” Pub. L. No. 110-241, 112 Stat. 1565. Accordingly, Congress

found lawsuits which targeted businesses for an expiration date violation to be “abusive” because

the consumer’s credit or debit card number was still protected. Id. After the Clarification Act was

passed, lawsuits which only alleged that a receipt included a consumer’s card expiration date were

found certainly deficient for lack of a concrete injury. See Crupar-Weinmann v. Paris Baguette

Am., Inc., 861 F.3d 76, 79-82 (2d Cir. 2017) (inclusion of expiration date alleged insufficient injury

in fact); Meyers, 843 F.3d at 727-28 (same). Congress appeared to still indicate, however, that the

truncation provision is an important part of FACTA for purposes of protecting a consumer’s

identity.

          On the other hand, Defendants argue that the Clarification Act revealed a broader

Congressional aim to limit FACTA lawsuits to those which contain “an allegation of harm to any

consumer’s identity.” Credit and Debit Card Receipt Clarification Act of 2007, Pub. L. No. 110-

241, 122 Stat 1565 (June 3, 2008). Congress stated that the purpose of the Clarification Act was

“to ensure that consumers suffering from any actual harm to their credit or identity are protected

while simultaneously limiting abusive lawsuits that do not protect consumers.” Id. (emphasis

added).

          While Defendants’ point is valid, Plaintiff still argues that he suffered from actual harm,

and that his lawsuit does protect consumers because it is based on the more important part of

FACTA—the portion which requires credit or debit card number truncation. While this is a far

more nuanced argument than one based, for instance, on an allegation that Plaintiff’s identity was

stolen, it is still an alleged injury which Spokeo could potentially recognize as constituting an

injury in fact. 136 S. Ct. at 1549 (“the violation of a procedural right granted by statute can be

sufficient in some circumstances to constitute injury in fact”).



                                                  13
                               2.      Material Risk of Harm

       However, Plaintiff must also show that the “procedural violation presents a material risk

of real harm to [his] concrete interest.” Macy, 897 F.3d at 756. The Court finds that Plaintiff has

not alleged any material risk of real harm to his concrete interest in being free from identity theft.

       Plaintiff’s complaint first generally claims that “by printing the first 6 and last 4 digits of

the card number on the receipts provided to Plaintiff and other credit card and/or debit card

cardholders transacting business with Defendants, Defendants have harmed Plaintiff and the Class

by exposing them to at least an increased and material risk of identity theft and credit and or debit

card fraud.” (Doc. 1 ¶ 9.) This sort of conclusory allegation does not suffice to prevent a motion

to dismiss for lack of jurisdiction. O’Bryan, 556 F.3d at 376.

       Plaintiff also alleges that the first six and last four digits of a card number, either alone or

in conjunction with other information, can be used to bolster the credibility of a criminal who is

making pretext phone calls or engaging in email phishing scams. This allegation is based on the

idea that a criminal may “pick off” different bits of information from different sources. Defendant

also discusses a study by computer scientists showing that “even starting with no details at all other

than the first six digits [of a card number] a hacker can obtain the three essential pieces of

information to make an online purchase in as little as six seconds.” (Doc. 1 ¶ 12.)

       While Defendants contest these claims by arguing that the first six digits of a credit or debit

card only identify the card issuer and give an identity thief no more information than Congress

already permitted to be printed on receipts, the Court is mindful that it must take all well-pleaded

allegations in Plaintiff’s complaint as true. Gentek Bldg. Prods., 491 F.3d at 330.

       Even taking these allegations as true, however, Plaintiff does not allege how common this

exact criminal strategy may be. For instance, the fact that some computer scientists have found



                                                 14
that hackers have the capability to use the first six digits of a card number to quickly make an

online purchase does not entail that this practice is currently being engaged in by hackers in any

sort of threatening mass. Nor does the study mention that these hackers tend to be dumpster-divers

or trash-pickers, thereafter using information that they have gathered from discarded transactional

receipts. The allegation only notes that the six-digit method of hacking was “likely to have been

used” in a recent cyberattack. In addition, an article which Plaintiff attaches regarding the hacking

technique itself notes that the team of scientists only found the VISA network to be particularly

vulnerable, but not the Mastercard network. (Doc. 1-6 at 4.) Plaintiff does not allege whether his

card was issued by the VISA network, or not.

       Plaintiff additionally makes no allegation about how common it is for hackers to pick off

pieces of information—in specific, using the partially disclosed digits of a consumer’s credit card

from a discarded printed receipt—in order to engage in making pretext phone calls or e-mail

phishing scams. Again, just because a criminal is capable of engaging in criminal behavior in a

certain specific method does not entail that the same method is common enough such that Plaintiff

was exposed to a “material” risk of a crime being committed against him by Defendants’ alleged

violation of FACTA.

       In no way is the Court suggesting that identity theft is uncommon, nor does the Court wish

to understate the havoc it can wreak in a consumer’s life. The Court merely observes that Plaintiff

has not alleged that he was exposed to a material risk of harm of identity theft through his receipt

from Save-A-Lot, LLC in his complaint.5 Yet, Plaintiff has the burden of clearly alleging facts

which demonstrate each element of the standing doctrine. See Spokeo, 136 S. Ct. at 1547.



       5
         The Court also notes more generally that there is a long tradition in the law which tends
to presume that criminal acts are unforeseeable and uncommon. See, e.g., Restatement (Second)
of Torts § 448 (1965) (stating general rule that act of third person in committing an intentional tort
                                                 15
       A contrast to this scenario is the case of Macy v. GC Services Limited Partnership, where

the Sixth Circuit recently analyzed a procedural violation of a provision of the Fair Debt Collection

Practices Act (the “FDCPA”).       The portion of the FDCPA at issue required debt collectors to

provide consumers with a notice stating that if the consumer opted to contest the debt in writing,

additional debtor protections would be triggered. The Sixth Circuit reasoned that Congress

conferred those procedural rights in order to protect the plaintiffs’ concrete interests in being free

from abusive debt-collection practices. Macy, 897 F.3d at 756. In evaluating whether the plaintiff

faced a material risk of harm by the defendant’s violation of the statute, the Sixth Circuit noted

that courts use the standard of the “least sophisticated consumer” when evaluating the impact of

an FDCPA violation. Id.; see also Barany-Snyder v. Weiner, 539 F.3d 327, 333 (6th Cir. 2008).

Because the defendant violated the FDCPA by failing to let plaintiffs know about the additional

protections they could receive by contesting their debt in writing, every single plaintiff (presumed

to be the “least sophisticated consumer”) who was sent a deficient notice undoubtedly experienced

a material risk that they, themselves, would unintentionally waive their FDCPA debt validation

rights. The Sixth Circuit concluded that, “Plaintiffs were placed at a materially greater risk of

falling victim to ‘abusive debt collection practices.’” Id. at 758 (quoting15 U.S.C. § 1692(e)).

Thus, the plaintiffs in Macy alleged a sufficient injury in fact.

       Unlike here, the plaintiffs in Macy did not refer to a speculative string of causation about

what a third party might or might not do to harm them. Accord Huff, 2019 WL 1967707, at *7

(“The Macy statute made a risk of harm far more likely than this law does.”). Instead, there was a

material risk that each plaintiff would harm him or herself by waiving their FDCPA debt-collection




or crime is a superseding cause which can cut off liability of original actor due to lack of
foreseeability).
                                                  16
rights because each plaintiff was presumed to be the least sophisticated consumer. Here, Plaintiff

instead relies on a theory resting on conjecture about the decisions of independent, criminal actors.

See Clapper, 568 U.S. at 414 (“We decline to abandon our usual reluctance to endorse standing

theories that rest on speculation about the decisions of independent actors.”).

        More recently, the Sixth Circuit also compared the FDCPA violation in Macy to an FCRA

violation more similar to the case here. See Huff v. TeleCheck Servs., Inc., — F.3d —, 2019 WL

1967707 (6th Cir. May 3, 2019). There, the plaintiff alleged that he was provided a copy of his

file from a check verification company which omitted information about some of the plaintiff’s

linked bank accounts. Id. at *2. As to that alleged statutory harm, the Sixth Circuit observed,

        The [FCRA] does not contain such interlocking statutory protections [as the
        FDCPA]. While it allows consumers to look into and correct information in their
        files, it does not provide a shield from imminent economic harm in the way the
        [FDCPA] does. The [FCRA’s] main target is the dissemination of inaccurate and
        harmful information, just as in Spokeo. See 136 S. Ct. at 1550. Because
        TeleCheck’s nondisclosure never harmed Huff, and because it did not create a
        material risk that Huff would suffer a check decline, Huff has not suffered an injury
        in fact.

        The difference between Macy and this case comes down to a difference in how
        Congress exercised its power. In Macy, Congress did not trespass on Article III
        because the statutory violation was closely connected to real economic harm and
        thus amounted to an injury in fact. In this instance, Congress crossed the line. It
        has not shown how a deprivation of information that neither holds consequences
        for the consumer nor imposes a real risk of harm creates an injury. In the absence
        of that showing, we have only Congress’s say-so, and that does not suffice—at least
        so long as the federal courts preserve the Constitution’s structural boundaries.

Id. at *8. The Sixth Circuit found that the plaintiff had not suffered an injury in fact. Id. Because

FACTA amended the FCRA in numerous respects, the Court finds this reasoning highly relevant

to the case, here.

        While the Sixth Circuit has not considered whether the FACTA violation Plaintiff raises

constitutes an injury in fact, the Court’s observation that there is no material risk of real harm is in



                                                  17
line with decisions of the majority of United States Courts of Appeals which have considered the

issue.6 See Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 116 (3d Cir. 2019) (“we agree with the

District Court that this speculative chain of events does not constitute a material risk of harm”);

Noble v. Nevada Checker Cab Corp., 726 F. App’x 582, 584 (9th Cir. 2018) (no material risk of

harm where first and last five digits were printed on receipt); Katz v. Donna Karan Co., L.L.C.,

872 F.3d 114, 120 (2d Cir. 2017) (finding district court did not err in making factual finding that

no injury exists because printing first six digits of credit or debit card “does not increase the risk

of real harm”).7

        The Court also aligns itself with the two courts within the Sixth Circuit which have reached

the same conclusion in regard to defendants who printed the first six and last five digits of

consumers’ card numbers on their receipts. See Hullinger v. Park Grove Inn, Inc., No. 3:17-cv-4,

2018 WL 3040571, at *3 (E.D. Tenn, June 19, 2018) (“This case presents a perfect example of a

procedural violation which may result in no harm”); Everett v. Memphis Light Gas & Water Div.,

No. 16-cv-2810, 2017 WL 1830165, at *3 (W.D. Tenn, Apr. 18, 2017) (“Plaintiff has failed to

plead facts that establish a causal chain between the FACTA violation alleged here and an

increased risk of identity theft”).

        Plaintiff presents three primary counter-arguments to the Court’s conclusion regarding risk

of harm. First, Plaintiff makes several references to Congress’s observations about the dramatic


        6
         Reaching the opposite conclusion is a case decided by the United States Court of Appeals
for the Eleventh Circuit, Muranksy v. Godiva Chocolatier, Inc., 922 F.3d 1175 (11th Cir. 2019),
which the Court discusses further, below.
        7
         While Plaintiff argues it is improper for the Court to rely on Katz because it presented a
factual challenge to jurisdiction and not a facial challenge, the Court merely notes the case as
persuasive authority for finding that there is no material risk of real harm. As stated above, the
Court has taken all the well-pleaded allegations in Plaintiff’s complaint as true. Accord Kamal,
918 F.3d at 118 (“In this context, we agree with the Eleventh Circuit that we cannot “rely on facts
established in . . . older cases.”).
                                                 18
increase in instances of identity theft which were taking place at the time of the adoption of

FACTA. For instance, Plaintiff’s reply brief references a 2003 report from the United States House

of Representatives Committee on Financial Services which cited the need to “provide consumers

with the tools they need to fight identity theft[,]” and found that identity theft had “‘reached almost

epidemic proportions’ with the FTC fielding over 160,000 calls about identity theft in 2002 alone.”

(Doc. 30 at 2-3 (quoting H.R. Rep. No. 108-263, at 1 (Sept. 4, 2003)).) It logically follows that

Congress would not have required credit or debit card number truncation on receipts unless that

information was materially contributing to identity theft.

       On this point, however, the Court agrees with the Third Circuit, which observed,

       the congressional “[f]act-[f]inding” Kamal relies on is not particularized to his
       alleged injury. Kamal does not point us to any part of the congressional record that
       considers the risk of identity theft when only the first six and last four digits of a
       consumer’s credit card are printed on a receipt. Instead, he notes that
       “[e]xperts . . . recommended [to Congress] that card numbers not be printed in
       full on receipts, because card numbers are particularly dangerous in the hands of
       sophisticated criminals.” Because Kamal has not alleged that J. Crew printed his
       card number “in full,” these congressional findings of risk are not tailored to the
       FACTA violation he has pleaded.

Kamal, 918 F.3d at 116 n.5 (internal citations omitted). In general, statistics cited by Congress

before the adoption of FACTA addressed the harm of printing a credit or debit card number on a

receipt in full. Congress did not have occasion to consider whether a consumer would face a

material risk of real harm when the first six and last four digits of a credit or debit card number

appear on a receipt.

       Second, Plaintiff argues that there is no “chain of causation” which the Court should

concern itself with because Plaintiff’s harm occurred “at the point of the transaction”—that is,

immediately when Plaintiff was provided his receipt. Plaintiff states, “[b]y requesting the Court

to focus only on events after Plaintiff took possession of the unlawful receipt, Defendants urge the



                                                  19
Court to ignore or disregard Congress’ [sic] judgment that merchants must protect their customers

by truncating card numbers on receipts given at the point of sale.” (Doc. 30 at 14.)

       At the point of sale, Plaintiff was given a receipt with some of his own credit card digits

reflected on it. Plaintiff surely already knew the full number on his card, or could easily reference

the number on the card itself. The Court does not see how Plaintiff suffered any type of arguable

harm at that point in time without there being some sort of material risk that something would

happen with the card information later on. Plaintiff may fear further exposure of his information

due to the receipt, but the Court discusses why this fear is also insufficient below. Because Plaintiff

does not successfully allege that he was exposed to a material risk of real harm of his identity being

stolen later on, Plaintiff cannot have alleged any injury in fact at the time of the transaction. While

the Court acknowledges “Congress’s judgment” in requiring card number truncation at the point

of sale, the Court remains mindful that “Congress cannot erase Article III’s standing requirements

by statutorily granting the right to sue to a plaintiff who would not otherwise have standing.”

Spokeo, 136 S. Ct. at 1550 (quoting Raines, 521 U.S. at 820 n.3); see also Huff, 2019 WL 1967707,

at *5 (“Although Congress wields broad authority to define injuries, it does not have a blank

check.”).

       Third, Plaintiff stresses that the Eleventh Circuit has reached the opposite conclusion on

this issue in Muransky v. Godiva Chocolatier, Inc., 922 F.3d 1175 (11th Cir. 2019). An Eleventh

Circuit panel issued an initial opinion on October 3, 2018, 905 F.3d 1200, but the same panel later

sua sponte vacated the previous opinion and published one in its place, 922 F.3d 1175. Overall,

the Eleventh Circuit sided with the plaintiff, stating, “Dr. Muransky suffered the heightened risk

of identity theft the moment Godiva printed too many digits of his credit card number.” 922 F.3d

at 1185.



                                                  20
       The Court first notes that, in part of its reasoning, the Eleventh Circuit panel observed,

“where Congress elevates the risk of harm to a concrete interest to the status of a concrete injury,

the risk need be no more than an ‘identifiable trifle’ to be concrete.” Id. at 1185-86. The panel

then cited a 2009 case decided by its own court which observed that “a small injury, ‘an identifiable

trifle[,]’” can be sufficient to confer standing—such as being required to present a photo

identification when voting in person. Id. (citing Common Cause/Georgia v. Billups, 554 F.3d

1340, 1351 (11th Cir. 2009)). Billups, however, said nothing about how large the risk of harm to

a plaintiff’s concrete interest needs to be. See Billups, 554 F.3d at 1351. Going further, the

Muransky court stated, “[i]n our view, if Congress adopts procedures designed to minimize the

risk of harm to a concrete interest, then a violation of that procedure that causes even a marginal

increase in the risk of harm to the interest is sufficient to constitute a concrete injury.” Muransky,

922 F.3d at 1188 (emphasis added). This Court finds that following those observations would only

alter the rule established by the Sixth Circuit that a plaintiff must show a “material risk of real

harm” to his or her concrete interest, not a “marginal increase” in the risk of harm to his or her

concrete interest. See Macy, 897 F.3d at 756.

       The Eleventh Circuit also observed that the plaintiff had standing based “on the similarity

between the harm he allege[d] and the common law tort of breach of confidence.” Muransky, 922

F.3d at 1190. This was significant to the panel because Spokeo described it as “instructive to

consider whether an alleged intangible harm has a close relationship to a harm that has traditionally

been regarded as providing a basis for a lawsuit in English or American courts.” 136 S. Ct. at

1549. The panel observed that a “common law breach of confidence lies where a person offers

private information to a third party in confidence and the third party reveals that information[,]”

and found that the defendant had engaged in a similar practice by printing more credit card digits



                                                 21
than FACTA allows. Muransky, 922 F.3d at 1190. Even then, the panel recognized that “the

match” between the two types of actions is “not exact[,]” and recognized that “unlike a common

law breach of confidence, a merchant need not disclose a credit card number to anyone in order to

violate FACTA.” Id. at 1192. The Eleventh Circuit still found “sufficient similarity” between a

FACTA violation and a breach of confidence such that the court found that the plaintiff had alleged

an injury in fact.

        Here, Plaintiff makes similar arguments, proposing that FACTA’s truncation requirement

bears a close relationship to analogous common law torts such as invasion of privacy, breach of

confidence, and breach of an implied bailment agreement. The Court, however, is convinced by

the Third Circuit’s observation that a plaintiff’s alleged injury does not have a close relationship

with traditional privacy tort actions when the plaintiff does not allege any disclosure of his

information to a third party. Kamal, 918 F.3d at 114. In all of the traditional privacy torts, the

Third Circuit observed, harm transpires when a third party gains unauthorized access to a

plaintiff’s personal information. Id. Absent disclosure to a third party, as is the case with

Plaintiff’s allegations here, Plaintiff’s injury is unlike those harms recognized by traditional causes

of action. Because of this, the Court rejects Plaintiff’s arguments that the harm he suffered has a

close relationship to a harm traditionally regarded as providing a basis for a lawsuit in English or

American courts, and disagrees with the Eleventh Circuit’s reasoning on those grounds.

        Taken together, the Court sees no reason to follow the reasoning of the Eleventh Circuit

and depart from the majority of courts finding that a plaintiff does not allege a sufficient injury by

pleading that a defendant violated FACTA by printing the first six and last four digits of his or her

credit or debit card number on a receipt.




                                                  22
                        b.        Burden of Destroying or Retaining Receipt

        Plaintiff also alleges that he was burdened by having to either safeguard his receipt through

retaining it or through “disposing of it in a manner that does not display his card number”—

presumably, through tearing it up or shredding it. (Doc. 30 at 16.) Either way, Plaintiff argues,

he “is not able to simply crumple the receipt and throw it away.” 8 (Id.)

        The Court finds that this argument still hinges on whether Plaintiff faced any material risk

of his identity being stolen. Because the Court has observed that Plaintiff did not allege a material

risk of his identity being stolen, the Court is not convinced that Plaintiff had any real burden to

protect or destroy his receipt.

        While Plaintiff may be a very cautious person who chooses to take the extra step of

retaining or destroying his receipt regardless of his true exposure to risk, he cannot manufacture

his own injury based on speculation about a threat which does not present any material risk of real

harm. In Clapper v. Amnesty International, USA, the Supreme Court observed,

        respondents cannot manufacture standing merely by inflicting harm on themselves
        based on their fears of hypothetical future harm that is not certainly impending. . . .
        If the law were otherwise, an enterprising plaintiff would be able to secure a lower
        standard for Article III standing simply by making an expenditure based on a
        nonparanoid fear.

568 U.S. 398, 416 (2013). As such, this secondary argument is simply a “repackaged version” of

Plaintiff’s first, failed, theory of standing. See id. The Court similarly rejects it.




        8
          The Court notes that the Eleventh Circuit initially found that this could constitute an injury
in fact in its first version of Muransky, 905 F.3d at 1211 (“Dr. Muransky must use their time (and
wallet space) to safely dispose of or keep the untruncated receipt so as to avoid someone finding
their credit card number on their receipt”). The opinion which vacated and superseded the first,
however, does not contain this same observation. 922 F.3d at 1191-92.

                                                  23
III.   CONCLUSION

       Having addressed both of Plaintiff’s alleged injuries, and having found that Plaintiff does

not allege an injury in fact, the Court will GRANT Defendants’ motion to dismiss (Doc. 20) and

will DISMISS this action WITHOUT PREJUDICE for lack of jurisdiction.



       An Order Will Enter.

       ENTER:

                                                    /s/____________________________
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                               24
